Name: 2010/242/: Council Decision of 26Ã April 2010 appointing one Austrian member and one Austrian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2010-04-29

 29.4.2010 EN Official Journal of the European Union L 107/20 COUNCIL DECISION of 26 April 2010 appointing one Austrian member and one Austrian alternate member of the Committee of the Regions (2010/242/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Austrian Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU and 2010/29/EU appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015 (1). (2) A members seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Herbert SAUSGRUBER. An alternate members seat has become vacant following the appointment of Mr Markus WALLNER as a member of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as member:  Herr Landesstatthalter Mag. Markus WALLNER, Stellvertretender Landeshauptmann von Vorarlberg (change of mandate), and (b) as alternate member:  Frau LandtagsprÃ ¤sidentin Dr. Bernadette MENNEL, PrÃ ¤sidentin des Vorarlberger Landtags. Article 2 This Decision shall take effect on the day of its adoption. Done at Luxembourg, 26 April 2010. For the Council The President M. Ã . MORATINOS (1) OJ L 348, 29.12.2009, p. 22 and OJ L 12, 19.1.2010, p. 11.